

117 HR 2945 IH: Veteran Readiness and Employment National Emergency Extended Deadline Act
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2945IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Ms. Sherrill (for herself and Mrs. Miller-Meeks) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for an extension of the period of eligibility under the Department of Veterans Affairs training and rehabilitation program for veterans with service-connected disabilities by reason of school closures due to emergency and other situations.1.Short titleThis Act may be cited as the Veteran Readiness and Employment National Emergency Extended Deadline Act or the VR&E NEED Act.2.Extension of period of eligibility by reason of school closures due to emergency and other situations under Department of Veterans Affairs training and rehabilitation program for veterans with service-connected disabilitiesSection 3103 of title 38, United States Code, is amended—(1)in subsection (a), by striking or (g) and inserting (g), or (h); and(2)by adding at the end the following new subsection:(h)(1)In the case of a veteran who is eligible for a vocational rehabilitation program under this chapter and who is prevented from participating in the vocational rehabilitation program within the period of eligibility prescribed in subsection (a) because of a covered reason, as determined by the Secretary, such period of eligibility—(A)shall not run during the period the veteran is so prevented from participating in such program; and(B)shall again begin running on a date determined by the Secretary that is—(i)not earlier than the first day after the veteran is able to resume participation in a vocational rehabilitation program under this chapter; and(ii)not later than 90 days after that day.(2)In this subsection, a covered reason is—(A)the temporary or permanent closure of an educational institution by reason of an emergency situation; or(B)another reason that prevents the veteran from participating in the vocational rehabilitation program, as determined by the Secretary..